   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 1 of 6 PageID #:4360




                     UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash
                                        Lead Case: 1:18-cv-07686
 DHINA ALDINA SAPUTRI, as Personal      Original Case No.: 1:19-cv-02764
 Representative of the Estate of SHANDY
 JOHAN RAMADHAN, and as next friend of
 his minor child H.U.A.,                Hon. Thomas M. Durkin

                                Plaintiff,
           v.
 THE BOEING COMPANY,
                                Defendant.


  JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE
               AND APPROVAL OF MINOR SETTLEMENTS

        Plaintiff, DHINA ALDINA SAPUTRI, as Personal Representative of the Estate of

SHANDY JOHAN RAMADHAN, individually, and as next friend of her minor child H.U.A., by

and through her undersigned attorneys, move this Court for an Order approving the settlement with

defendant of the claim relating to the death of SHANDY JOHAN RAMADHAN, and in support

thereof states as follows:

                                             FACTS

        Passenger SHANDY JOHAN RAMADHAN, was a passenger on board a certain Boeing

737-MAX 8 Aircraft, registration PK-LQP (“the accident aircraft”) being operated by PT Lion Air

Mentari (“Lion Air”) as Flight JT610 from Jakarta to Pangkal Pinang, Indonesia, on October 29th,

2018 (the “accident flight”).

        This matter is a wrongful death and survival action arising from the death of the decedent

following the subject aircraft’s crash into the Java Sea on October 29, 2018 during the operation

of the subject flight.



                                                1
   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 2 of 6 PageID #:4361




       The undersigned counsel for Plaintiff is an independent attorney who represents the

interests of Plaintiff and Decedent’s heirs, including the minor heir, who has investigated, and is

familiar with, the facts of this matter, including Plaintiff’s claims, damages, Defendant’s defenses

and positions, certain legal authorities, and evidence pertaining thereto. Plaintiff’s counsel may

adequately investigate and evaluate these aspects of the matter on behalf of H.U.A., because they

are members of the same family who have suffered similar damages and whose claims and interest

do not conflict with one another.

                                PLAINTIFF’S ALLEGATIONS

       Plaintiff filed a complaint based on products liability and negligence against Defendant,

The Boeing Company (“Boeing”). Plaintiff alleges that Boeing designed, manufactured,

assembled and sold the accident aircraft and prepared and provided an Aircraft Flight Manual

(AFM) for the accident aircraft.

       Plaintiff alleges that the accident aircraft was defective, in that among other defects, sensors

on the accident aircraft were subject to failure and to providing erroneous information to the

accident aircraft’s flight control system and that, in the event erroneous information was provided

as to angle of attack, a flight control system would cause the accident aircraft to go into an

uncommanded nose down position. Plaintiff further alleges defendant’s AFM did not warn of this

danger or provide proper instruction as to responding to such an event.

       Plaintiff alleges that as the direct and proximate result of the defective and unreasonably

dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts and omissions, the accident aircraft violently crashed into the Java Sea, causing

decedent and all others onboard to expire.

       Plaintiff alleges as a direct and proximate result of the defective and unreasonably



                                                  2
   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 3 of 6 PageID #:4362




dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts or omissions, decedent’s heirs and next of kin suffered loss of support, loss of net

accumulations, loss of household services, loss of care, comfort, companionship, guidance, and

society and mental anguish, sorrow and grief as the result of the death of decedent.

                                    PLAINTIFF’S DAMAGES

        The Decedent SHANDY JOHAN RAMADHAN was 27 years old. Decedent was a state

prosecutor traveling on an assignment to Pangkal Pinang. A few days before the crash, Decedent

and his wife discovered that they were expecting their firstborn. Their daughter was born early

June 2019, who will never see her father.

        Decedent was known as a young and promising state prosecutor who upheld high standards

of professionalism and ethics. Decedent was posthumously promoted as a senior prosecutor as a

result of his services to the people of Indonesia.

        The Decedent is survived by:

        a. Wife; DHINA ALDINA SAPUTRI, age 28-years old.

        b. Minor Daughter; H.U.A., age 7 months old.

        c. Father; DODY WIDODO, age 56-years old.

                                   DEFENDANT’S DEFENSES

        Defendant Boeing denies that the accident aircraft was defective and further denies that

any act or omission by it proximately caused this crash.

                                 SETTLEMENT AGREEMENT

        Counsel for this Plaintiff and counsel for Defendant engaged in a mediation before retired

Cook County Circuit Court Chief Judge Donald P. O’Connell and have reached an agreement to

settle the claims of this plaintiff against defendant.



                                                     3
   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 4 of 6 PageID #:4363




       As a condition of the settlement, plaintiff has agreed to keep the amount of the settlement

confidential.

       In negotiating this settlement, plaintiffs’ counsel considered the strength of plaintiff’s

action against this defendant and the defendant’s defenses.

       Plaintiff’s counsel believes the settlement amount is fair and reasonable under all the

above-stated considerations.

       The mediator Judge O’Connell has a great deal of experience as a judge in aviation

matters and this mediator also believes this is a reasonable settlement.

       Plaintiff’s counsel has fully explained all the above facts to Plaintiff and Plaintiff agrees

that the settlement amount is fair and reasonable, and Plaintiff seeks the Court’s approval of this

settlement.

       WHEREFORE, plaintiff prays that this Court enter an Order:

       a. Finding the undersigned Brian S. Kabateck, Esq., is an independent attorney

              representing the interests of the minor plaintiffs H.U.A., and who is competent to

              represent the interest of minor plaintiffs and next of kin that are members of the same

              family;

       b. Approving on behalf of the minor plaintiffs H.U.A. the settlement of the claims of

              plaintiffs against defendant;

       c. Dismissing this action with prejudice and without costs against defendant and retaining

              jurisdiction to effectuate settlement; and

       d. Providing plaintiffs with other relief as this Court may deem just.

///

///



                                                    4
   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 5 of 6 PageID #:4364




Respectfully submitted,

 /s/ Brian S. Kabateck                       /s/ Bates McIntyre Larson
 Brian S. Kabateck                           Bates McIntyre Larson
 CA Bar No. 152054                           BLarson@PerkinsCoie.com
 Kabateck LLP                                Daniel T. Burley
 633 W 5th Street Suite 3200                 DBurley@PerkinsCoie.com
 Los Angeles, CA 90071                       Perkins Coie LLP
 (213) 217-5000                              131 S. Dearborn, Suite 1700
 bsk@kbklawyers.com                          Chicago, IL 60603
 Admitted Pro Hac Vice

                                             Mack H. Shultz
                                             MShultz@PerkinsCoie.com
                                             Gretchen M. Paine
                                             GPaine@PerkinsCoie.com
                                             Perkins Coie LLP
                                             1201 Third Ave., Suite 4900
                                             Seattle, WA 98101
                                             T: (206) 359-8000
                                             F: (206) 359-8000

                                             Dan K. Webb
                                             dwebb@winston.com
                                             Christopher B. Essig
                                             cessig@winston.com
                                             Julie M. Johnson
                                             jmjohnson@winston.com
                                             Winston & Strawn LLP
                                             35 West Wacker Drive
                                             Chicago, IL 60601-9703
                                             T: (312) 558-5600

 Attorney for Plaintiffs                     Attorney for Defendant The Boeing
                                             Company




                                         5
   Case: 1:18-cv-07686 Document #: 403 Filed: 02/26/20 Page 6 of 6 PageID #:4365




                               CERTIFICATE OF SERVICE

       The undersigned, counsel of record, certifies that s/he served the JOINT MOTION FOR

DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND APPROVAL OF MINOR

SETTLEMENTS, and related DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF

THE JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND

APPROVAL OF MINOR SETTLEMENTS [redacted]; and [PROPOSED] ORDER APPROVING

JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND

APPROVAL OF MINOR SETTLEMENTS, upon all counsel of record via CM/ECF, on February

26, 2020.

       The undersigned, counsel of record, further certifies that s/he served the unredacted and

sealed DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF THE JOINT MOTION

FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND APPROVAL OF

MINOR SETTLEMENTS, upon counsel of record for Defendant, on February 26, 2020.


Dated: February 26, 2020                                  /s/ Brian S. Kabateck
                                                          Brian S. Kabateck
                                                          Attorney for Plaintiffs




                                               6
